Case 1:20-cv-23422-CMA Document 5 Entered on FLSD Docket 08/25/2020 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                          CASE NO. 20-23422-CIV-ALTONAGA/Reid

 VICTOR MAY,

        Movant,
 v.

 UNITED STATES OF AMERICA,

       Respondent.
 ______________________________/

                                              ORDER

        THIS CAUSE came before the Court on Magistrate Judge Lisette M. Reid’s Report of

 Magistrate Judge Re Unauthorized Successive Motion — 28 U.S.C. [Section] 2255 (“Report”)

 [ECF No. 4], entered on August 24, 2020. On August 18, 2020, Movant, Victor May, filed a pro

 se Motion under 28 U.S.C. [Section] 2255 to Vacate, Set Aside or Correct Sentence by a Person

 in Federal Custody [ECF No. 1]. The Clerk referred the case to Magistrate Judge Reid under

 Administrative Order 2019-2 for a report and recommendation on any dispositive matters. (See

 Notice [ECF No. 2]). In her Report, Judge Reid recommends Movant’s Motion be dismissed as

 an unauthorized successive motion under 28 U.S.C. section 2255. (See Report 4).

        Under 28 U.S.C. section 2244(b)(3)(A), “[b]efore a second or successive application

 permitted by this section is filed in the district court, the applicant shall move in the appropriate

 court of appeals for an order authorizing the district court to consider the application.” 28 U.S.C.

 § 2244(b)(3)(A) (alteration added); see also Farris v. United States, 333 F.3d 1211, 1216 (11th

 Cir. 2003) (per curiam) (“The AEDPA provides that, to file a second or successive § 2255 motion,

 the movant must first file an application with the appropriate court of appeals for an order

 authorizing the district court to consider it.”). As explained in the Report, this is the second time
Case 1:20-cv-23422-CMA Document 5 Entered on FLSD Docket 08/25/2020 Page 2 of 2
                                                     CASE NO. 20-23422-CIV-ALTONAGA/Reid


 Movant has filed a federal habeas petition. Movant’s previous section 2255 motion was denied as

 time barred. See May v. United States, No. 18-23385-Civ-Altonaga (S.D. Fla. Nov. 5, 2018),

 certificate of appealability denied, No. 18-15173-H (11th Cir. Apr. 8, 2019). The Report advises

 Movant he has time to file objections to the Report (see id. 4), but the Court sees no basis for an

 objection. 1 The Court agrees with Judge Reid and finds the Motion must be dismissed for lack of

 jurisdiction as an unauthorized successive section 2255 Motion.

        Accordingly, it is

        ORDERED AND ADJUDGED that the Report of Magistrate Judge Re Unauthorized

 Successive Motion — 28 U.S.C. [Section] 2255 [ECF No. 4] is ADOPTED. Movant’s Motion

 under 28 U.S.C. [Section] 2255 to Vacate, Set Aside or Correct Sentence by a Person in Federal

 Custody [ECF No. 1] is DISMISSED for lack of jurisdiction. The Clerk is directed to CLOSE

 this case, and any pending motions are DENIED as moot.

        DONE AND ORDERED in Miami, Florida, this 25th day of August, 2020.



                                                         _________________________________
                                                         CECILIA M. ALTONAGA
                                                         UNITED STATES DISTRICT JUDGE

 cc:    Magistrate Judge Lisette M. Reid
        Movant, Victor May, pro se




 1
   Should Movant have a basis to disagree with the Report and this Order, he may file a motion for
 reconsideration of this Order.
                                                 2
